Citation Nr: 1014861	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  04-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to February 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for PTSD.  

In September 2006, the Board remanded the Veteran's claim to 
the RO for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, the present matter must be remanded once more.  

The Board previously remanded the Veteran's claim in 
September 2006.  In the remand, the Board found that scope of 
the Veteran's claim is more properly characterized as 
entitlement to service connection for a psychiatric disorder 
to include PTSD.  The Board's finding is consistent with the 
subsequently decided Court of Appeals for Veterans Claims 
(CAVC) decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In other words, the scope of the present claim is 
not limited to a claim of service connection for PTSD alone, 
but also includes any other psychiatric disorder.  Consistent 
with this determination, the Board remanded the claim and 
directed the RO to schedule a VA examination to determine 
whether it is at least as likely as not that the Veteran has 
"any current psychiatric disorder" [emphasis added] that 
had its onset during active service.

Upon remand, the RO scheduled the Veteran for a VA 
examination.  The RO asked the VA examiner to address two 
questions.  First, the VA examiner was asked to determine 
whether the Veteran currently has PTSD due to falling off a 
truck during service, which, the RO explained, was the only 
objectively confirmed stressor.  Second, the RO asked the VA 
examiner to review the Veteran's service treatment record and 
personnel file and opine whether the Veteran's "current 
psychiatric condition at least as likely as not . . . had its 
onset in service."  

The Veteran underwent the requested VA examination in 
November 2009.  The VA examiner wrote that he was being asked 
to do an initial PTSD examination and answer a particular 
question: "whether the stressor of falling off the truck and 
injuring [the Veteran's] back would be sufficient enough to 
support the diagnosis of PTSD."  With this question in mind, 
the VA examiner opined that the Veteran's "symptoms are less 
likely as not caused by or a result of the particular 
stressor of falling off a truck which is the only confirmed 
stressor."  

The VA examiner diagnosed the Veteran with major depressive 
disorder, recurrent, moderate by history (and cocaine and 
alcohol dependence in early full remission), but did not 
address whether the Veteran has major depressive disorder 
that had its onset during his active service.  Because the 
Board specifically requested an opinion on this question, the 
November 2009 VA examination is not in substantial compliance 
with the September 2006 Board remand directives.  A remand by 
the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders.  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Veteran's claim must be remanded for an addendum opinion from 
the November 2009 VA examiner.    

Remand for an addendum opinion is also necessary in light of 
two statements from the Veteran's treating VA psychiatrist 
which provide some support for his claim.  The statements 
were submitted following the Board's September 2006 remand.   

In the first letter, which is dated in July 2008, the VA 
psychiatrist started out by making clear that he had been 
treating the Veteran since October 2007 for combat-related, 
prolonged PTSD.  With regard to the etiology of the disorder, 
the VA psychiatrist opined that the STR indicates that the 
Veteran had symptoms of the illness in 1975.  Furthermore, 
according to the VA psychiatrist, these symptoms of anxiety, 
depression, suicidal ideation, hypervigilance, and insomnia 
with nightmares, have continued and have worsened to the 
present.  The VA psychiatrist explained that this is a common 
pattern for the disorder.  

In his second letter, dated in June 2009, the VA psychiatrist 
confirmed that the Veteran continued under his psychiatric 
care for treatment of prolonged PTSD.  The VA psychiatrist 
then reiterated that the Veteran had symptoms starting in 
1975, and these symptoms of anxiety, depression, insomnia, 
nightmares, hypervigilance, and suicidal ideation had 
persisted into the present.  

In short, the Veteran's treating VA psychiatrist indicates 
that the Veteran has a current psychiatric disorder 
manifested by symptoms of depression and anxiety that had its 
onset in service.  The November 2009 VA examiner, however, 
did not address the VA psychiatrist's two medical opinions.  
He should be asked to do so.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.  

In particular, the Veteran indicated during an April 2008 VA 
examination that he is receiving Social Security 
Administration (SSA) disability benefits.  VA's duty to 
assist applies to relevant records, and SSA records are 
relevant, and VA must obtain them, if either (1) there is an 
SSA decision pertaining to a medical condition related to the 
one for which the Veteran is seeking service connection or 
(2) there are specific allegations "giv[ing] rise to a 
reasonable belief" that the SSA records may pertain to the 
claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010).  Here, the record is unclear, but 
suggest that the SSA records may pertain to the present 
claim.  Accordingly, the RO upon remand should attempt to 
obtain any decisions and/or determinations, and all 
supporting medical documentation utilized in rendering, the 
SSA decision.  

Accordingly, the case is REMANDED for the following action:

1. After completing any initial notice 
and/or development deemed warranted based 
upon a review of the entire record, the 
RO should take appropriate steps to 
contact the SSA and attempt to obtain any 
records pertinent to the Veteran's award 
or denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting 
medical documentation utilized in 
rendering the decision.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

2.  Thereafter, the RO should arrange for 
the Veteran's claims folder to be 
returned to the VA examiner who prepared 
the November 2009 VA examination report 
(or a suitable substitute if the VA 
examiner is unavailable), for the purpose 
of preparing an addendum opinion.  

The entire claims file, including a copy 
of this remand, must be made available to 
the VA examiner for review.  Accordingly, 
the VA examiner should once more review 
the pertinent evidence, to specifically 
include the July 2008 and June 2009 
letters from the Veteran's treating VA 
psychiatrist, who indicated that the 
Veteran currently has PTSD with symptoms 
including anxiety and depression that had 
its onset during his active service.  Any 
studies or tests should be accomplished 
as deemed necessary.  

Then, the VA examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the Veteran currently has any psychiatric 
disorder, to include PTSD and/or major 
depression, that had its onset during his 
active service.  

The VA examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings.  It is imperative 
that the VA examiner offer a detailed 
analysis for all conclusions and opinions 
reached supported by specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay 
assertions.  The VA examiner is 
specifically asked to address the July 
2008 and June 2009 letters from the 
Veteran's treating VA psychiatrist (noted 
above).  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


